Citation Nr: 9931692	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

2.  The propriety of the initial rating assigned for the 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

3.  The propriety of the initial rating assigned for the 
service-connected lumbosacral strain, currently evaluated as 
noncompensably disabling.  

4.  The propriety of the initial rating assigned for the 
service-connected residual stab wound scar in the left kidney 
area, currently evaluated as noncompensably disabling.  

5.  Entitlement to service connection for migraine headaches 
and residuals of concussion.  

6.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1986 to 
June 1996.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1996 decision of the RO.  

(The issues of the propriety of the initial ratings assigned 
for the service-connected left knee disability, right knee 
disability, lumbosacral strain and residual stab wound scar 
in the left kidney area are the subjects of the Remand 
portion of this document.)  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has a right shoulder disability due to 
disease or injury which was incurred in or aggravated by 
service.  

3.  The veteran has presented a claim of service connection 
for migraine headaches and residuals of concussion which is 
plausible.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a right 
shoulder disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for migraine headaches and 
residuals of concussion.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §  3.303 (1999).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in February 1987, the veteran was reported to have been 
stabbed in the left back and beaten with a wooden axe handle 
about the head and right arm.  A soft hematoma was reported 
to be on the top of his head.  A palpable lump was reported 
to be felt on the right forearm with tenderness and the left 
side of the abdomen was reported to be soft and tender.  The 
veteran was assessed with multiple trauma.  

On a hospital record, reflecting treatment from February 1987 
to March 1987, a head and neck examination was reported to be 
positive for pain with palpation in the right 
temporal/parietal area and the left occipital area.  There 
was reported to be no visible or palpable injury in this 
area.  The veteran was reported to have swelling and 
contusion of the right arm on the volar aspect.  He was 
reported to be able to move all four extremities and a 
computerized axial tomography scan of his head showed no 
evidence of intracranial trauma.  

On examination in October 1988, the veteran's head and upper 
extremities were reported to be clinically normal.  The 
veteran was reported to have episodic headaches relieved by 
Tylenol and to have had axe handle trauma to the head with no 
sequelae.  On examination in December 1995, the veteran's 
head and upper extremities were reported to be clinically 
normal.  The veteran indicated that he had had a head injury 
and that he had not had a painful or "trick" shoulder or 
elbow.  

In April 1996, private medical records from the Summerville 
Medical Center reported that the veteran had been in a motor 
vehicle accident and complained of discomfort in his neck, 
back and head.  He was diagnosed with cervical and thoracic 
paraspinous muscle spasm.  

On VA examination in July 1996, the veteran was reported to 
have sustained a concussion and head injuries after being 
stabbed in February 1987.  He was reported to have developed 
headaches, some of which radiated to the back of the 
veteran's neck.  He was reported to have had neck pains and 
headaches since February 1987.  The veteran was also reported 
to have injured his right shoulder after slipping down some 
stairs while on crutches following left knee surgery.  On 
examination, the right shoulder was reported to have full 
extension and flexion.  The veteran was diagnosed, in part, 
with muscle-related headaches, by history, and muscle-related 
tension headaches or cervicogenic headaches, secondary to the 
veteran's cervical strain, by history and examination.  

On a July 1996 radiology report, the veteran's right shoulder 
was reported to demonstrate no evidence of any bony, joint or 
soft tissue abnormality.  The impression was unremarkable 
views of the right shoulder.  

During a hearing at the RO in October 1997, the veteran 
reported that he was totally unable to function when he had 
headaches.  He reported that he occasionally had dizziness 
and nausea associated with the headaches.  He reported that 
he had received treatment on his shoulder following his car 
accident, but that he was not currently receiving treatment 
on his shoulder.  He indicated that certain shoulder 
movements were painful, depending on the amount of weight he 
lifted.  

Received in October 1997 were private medical records from 
John Goeldi, D.C., reflecting treatment from April 1996 to 
February 1997.  In May 1996, the veteran was reported to have 
been involved in an automobile accident and to have been 
released to return to normal working duties.  


II.  Analysis

A.  Service Connection for a Right Shoulder Disability

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he incurred a right 
shoulder disability in service.  However, he has submitted no 
competent evidence to support his lay assertions that he 
currently is suffering from a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  

The service medical records show that the veteran was 
reported to have swelling and contusion on the volar aspect 
of the right arm following the February 1987 incident.  
However, there was no report of complaint, treatment or 
diagnosis of a right shoulder disability.  In December 1995, 
the veteran's upper extremities were reported to be 
clinically normal and the veteran indicated that he had never 
had a painful or "trick" shoulder.  

On private medical records following the veteran's motor 
vehicle accident in April 1996, the veteran was reported to 
complain of discomfort in his neck, back and head.  However, 
there was no report of complaint, treatment or diagnosis of a 
right shoulder disability.  

On VA examination in July 1996, the veteran was reported to 
have injured his right shoulder after slipping down some 
stairs while on crutches following left knee surgery.  
However, the right shoulder was reported to have full 
extension and flexion and a radiology report showed no 
evidence of a bony, joint or soft tissue abnormality.  The 
impression was that of unremarkable views of the right 
shoulder.

The Board is cognizant of the veteran's contentions in regard 
to his right shoulder.  However, in the absence of competent 
evidence of a current disability, a well-grounded claim of 
service connection has not been submitted.  Caluza, 7 Vet. 
App. 498; Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran, as a lay person, is not qualified to proffer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Thus, since the veteran has not presented medical evidence 
demonstrating that he has a right shoulder disability due to 
service, the Board must conclude that the veteran has failed 
to meet his initial burden of producing evidence of a well-
grounded claim of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a right 
shoulder disability due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim, as set 
forth above, well grounded.  


B.  Well Groundedness of Claim of Service Connection for 
Migraine Headaches and Residuals of Concussion

The veteran contends, in essence, that he has migraine 
headaches and residuals of concussion due to disease or 
injury incurred in or aggravated by service.  

The service medical records show that, in February 1987, the 
veteran was reported to have been stabbed in the left back 
and beaten with a wooden axe handle about the head and right 
arm.  A soft hematoma was reported to be on the top of his 
head.  In October 1988, the veteran was reported to have 
episodic headaches and to have had axe handle trauma to his 
head with no sequelae.  In December 1995, the veteran's head 
was reported to be clinically normal.  

On VA examination in July 1996, the veteran was reported to 
have sustained a concussion and head injuries in February 
1987.  He was reported to have developed headaches and was 
diagnosed, in part, with muscle related headaches, by 
history, and muscle related tension headaches or cervicogenic 
headaches, secondary to the veteran's cervical strain, by 
history and examination.  

The Board finds that, in light of this evidence, together 
with the fact that the veteran filed his claim of service 
connection for migraine headaches and residuals of concussion 
shortly after his discharge from service, the veteran's claim 
is plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  See Watai v. Brown, 9 Vet. App 441, 443 
(1996); Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  





ORDER

Service connection for a right shoulder disorder is denied, 
as a well-grounded claim has not been submitted.  

As a well-grounded claim of service connection for migraine 
headaches and residuals of concussion has been submitted, the 
appeal is allowed to this extent, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran contends, in essence, that his service connected 
left knee, right knee, lumbosacral strain and scar in the 
area of the left kidney are severe enough to warrant higher 
ratings.  

The veteran's claims of entitlement to higher ratings for the 
service-connected disabilities are well grounded in that they 
are not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claims.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Because the claim of service connection for migraine 
headaches and residuals of concussion is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

On VA examination in July 1996, the veteran was reported to 
have a well-healed scar in the left lower back with slight 
keloidation and no significant sequela.  However, there was 
no indication as to whether the scar was tender on palpation 
or resulted in limitation of function.  The veteran was 
diagnosed, in part, with bilateral knee pain and mechanical 
low back pain, by history.  There was no indication of 
whether the veteran had pain on motion or limitation of 
function relative to the service-connected disabilities.  

During a hearing at the RO in October 1997, the veteran 
reported that he had painful spasms in the area of his left 
kidney scar.  He also reported that he would cramp up in that 
area.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1999).  The July 1996 
VA examination did not specifically fulfill these 
requirements.  

The Court also recently recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time-a practice known as "staged" rating.  The RO 
should therefore consider whether "staged" rating is 
warranted for the veteran's service-connected disabilities.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for the 
service-connected left knee disability, 
right knee disability, scar in the area 
of the left kidney and lumbosacral strain 
and for the claimed migraine headaches 
and residuals of concussion since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain copies of all 
treatment records from the named health 
care providers that are not currently of 
record.  All records obtained should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination and any other 
examination deemed necessary to determine 
the current severity of the service-
connected left knee disability, right 
knee disability, lumbosacral strain and 
scar in the area of the left kidney.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing.  In addition to 
noting the range of motion, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
identify all scarring in the area of the 
veteran's left kidney and describe any 
scar tenderness, ulceration, adhesion and 
functional loss due to pain.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed migraine headaches and residuals 
of concussion.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from disability manifested by migraine 
headaches or due to a concussion or other 
due to disease or injury which was 
incurred in or aggravated by service.  
The examination report should reflect 
review of the pertinent material in the 
claims folder and include the factors 
upon which the opinions are based.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken.  The RO must also consider 
whether a staged rating is applicable in 
regard to the service-connected 
disabilities, consistent with the Court's 
decision in Fenderson v. West.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







